Citation Nr: 0030505	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 CFR 
sec. 3.303(d) (2000).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2000).

In the instant case, the veteran's service medical records 
disclose that, at an examination for enlistment in May 1992, 
his feet were reported to be normal.  In March 1993, the 
veteran complained of right foot pain. A callous formation, 
approximately one inch in length, was seen on the bottom of 
the fifth tarsal.  Subsequent service medical records are 
negative for complaints or findings concerning the feet.  At 
an examination for separation in September 1997, the 
veteran's feet were evaluated as normal.  However, at a VA 
medical examination in January 1998, with regard to the 
musculoskeletal system, the examining physician noted 
bilateral pes planus.

Although, in his original application for compensation or 
pension, the veteran made no reference to his feet, the RO 
denied entitlement to service connection for bilateral pes 
planus, after receipt of the report of the VA examination in 
January 1998, and the veteran has appealed that denial to the 
Board.  The veteran's representative has indicated that he 
has stated that, while he was on active duty, someone told 
him that he had had a calcium buildup, and he attributes his 
diagnosed pes planus to such calcium buildup.

The Board finds that the issues for consideration with 
reference to the veteran's appeal include whether he is 
entitled to the presumption of soundness of his feet at 
service entrance and, if so, whether the presumption has been 
properly rebutted.  The fundamental issues are, of course, 
whether bilateral pes planus was incurred during the 
veteran's period of active service and whether, if pes planus 
pre-existed his active service, the condition was aggravated 
by service.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA. m.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information an lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 
5103A).  

In the instant case, the Board finds that there is not 
sufficient medical evidence at this time to decide the 
veteran's claim on the merits without affording him an 
opportunity to undergo an examination by a physician who has 
been requested to opine on the nature and likely time of 
onset of bilateral pes planus, if found.  This case will, 
therefore, be remanded to the RO for that purpose.

Therefore, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should attempt to obtain 
and associate with the claims file copies 
of any records of postservice medical 
treatment of his feet identified by the 
veteran .  If such identified records are 
not obtained, the RO should notify the 
veteran, as required by law.  

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
orthopedics, who should determine whether 
the veteran has bilateral pes planus.  It 
is imperative that the examiner review 
the veteran's medical records in the 
claims file and a copy of this REMAND.  
If pes planus is found, the examiner 
should determine whether the veteran's 
pes planus is congenital/developmental or 
acquired.  If the veteran has 
congenital/developmental pes planus, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
such pes planus increased in severity 
beyond normal progression (was 
aggravated) during his active duty 
service from October 1992 to October 
1997.  If the veteran has acquired pes 
planus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that such acquired pes planus 
had its onset during the veteran's active 
duty service from October 1992 to October 
1997. 

3.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for 
bilateral pes planus on the basis of all 
available evidence.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this REMAND is to assist the veteran.  The 
Board does not intimate any opinion as to the merits of this 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and 
argument he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
further notified.  



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 5 -


